Title: Thomas Jefferson to Mathew Carey, 19 June 1813
From: Jefferson, Thomas
To: Carey, Mathew


          Sir Monticello June 19. 13.
          I thank you for the copy of mr Clarke’s Sketches of the naval history of the US. which you have been so kind as to send me. it is a convenient Repertory of the cases of that class, and has brought to my recollection a number of individual cases of the Revolutionary war
			 which had escaped me. I recieved also one of mr Clarke’s circulars asking supplementory communications for a 2d edition. but these things are so much out of the reach of my inland situation, that I am the least able of all men to contribute any thing to his desire. I will indulge myself therefore in
			 two or three observations, of which you will make the use you may think they merit. 1. Bushnel’s turtle is mentioned slightly. would the description of the machine be too much for the scale of the work?
			 it may be found very minutely given in the American Philos.
			 transactions. it was excellently
			 contrived, and might perhaps by improvement be brought into real use. I do not know the difference between this &
			 mr Fulton’s submarine boat. but
			 an effectual machine of that kind is not beyond the laws of nature,
			 and
			 whatever is within these is not to be despaired of. it would be to the US. the consummation of their safety.2. the account of
			 the loss of the Philadelphia does not give a fair impression of the transaction. the proofs may be seen among the records of the Navy office.
			 after this loss, Capt Bainbridge had a character to redeem. he has done it most honorably, and no one is more gratified by it than myself. but still the transaction
			 ought to be correctly stated.3. but why omit all
			 mention of the scandalous campaigns of Commodore Morris? a two years command of an effective squadron, with discretionary instructions wasted in sailing from port to port of the Mediterranean and a single half day before the port of the enemy against which he was sent. all this can be seen in the proceedings of the court on which he was dismissed. and it is due to the honorable
			 truths with which the book abounds to publish those which are not so. a fair & honest narration of the bad is a voucher for the truth of what is good.
			 in this way the old Congress set an
			 example
			 to the world, for which the world amply repaid them by giving
			 unlimited credit to whatever was stamped with the name of Charles Thomson. it is known that this was never put to an untruth but once, & that where Congress was misled by
			 the credulity of their general. (Sullivan) the first misfortune of the revolutionary war induced a motion to suppress or garble the account of it. it was
			 rejected with indignation. the whole truth was given in all it’s details, and
			 there never was another attempt in that body to disguise it. these observations are meant for the
			 good of the work, & for the honor of those whom it means to honor.Accept the assurance of my esteem & respect.
          Th:
            Jefferson
        